DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 10-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6, 8, 10, 12 state, “the seventeenth layer and the eighteenth layer…the third layer…a fifth via hole…the fifteenth layer and sixteenth layer…a sixth via hole…the seventh layer…the seventeenth layer…the fourth via hole…seventh via hole…eighth via hole… a second conductive line…a ninth via hole…a tenth via hole…the seventeenth via hole”, these layers lack antecedent basis and also there is no previous claim language of the first to sixteenth layer which should be provided for preceding the seventeenth and eighteenth layers. The fourth to tenth via holes require antecedent basis throughout and also require progressive claiming (first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth) throughout the dependent claims (dependent claims that depend from other dependent claims). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. (US PG. Pub. 2005/0030231) in view of NGK Spark Plug Co (JP2001196745).

Regarding claim 1 – Nagaishi teaches an electronic apparatus (fig. 1, [title] Nagaishi states, “High Frequency Circuit Module”) comprising:
a printed circuit board (PCB) (layers 2-1 to 2-3 [paragraph 0030] Nagaishi states, “hard multilayer dielectric substrate 2”);
an antenna module (combination of elements 2-4 & 1 [paragraph 0030] Nagaishi states, “On the outer face (rear face) of the dielectric layer 2-4, a metallic pattern 1 for forming an antenna as one of the RF circuit parts is formed”) mounted on a surface (bottom surface) of the printed circuit board (layers 2-1 to 2-3); and
an RFIC module (cap 4 and components shown with ) including a package and a radio frequency integrated circuit (RFIC) (5-1 [paragraph 0031] Nagaishi states, “the RF 
 	Nagaishi does not teach wherein the plated through-hole is a coaxial plated through-hole (PTH).
 	NGK teaches an electronic apparatus (fig. 1) having a printed circuit board (2  [Abstract] NGK states, “multilayer printed wiring substrate 2”) wherein the plated through-hole (elements 4 & 16) is a coaxial plated through-hole (PTH) ([paragraph 0021] NGK states, “the plated through holes 4 and 16 are in a state of being coaxial with each other”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus having a plated through-hole connecting the antenna module and the RFIC as taught by Nagaishi with the plated through-hole being a coaxial plated through-hole as taught by NGK because Nagaishi states, “he RF circuit substrate including the MMIC 43 and the antenna are connected to each other via the coaxial structure, so that a thin, small millimeter wave radar can be relatively easily produced” [paragraph 0008].

Regarding claim 2 – Nagaishi in view of NGK teach the electronic apparatus of claim 1, wherein the printed circuit board (Nagaishi; fig. 1, 2-1 to 2-3) includes a plurality of layers (layers 2-1, 2-2 & 2-3).

Regarding claim 3 – Nagaishi in view of NGK teach the electronic apparatus of claim 2,
wherein the printed circuit board (Nagaishi; fig. 1, layers 2-1 to 2-3) further includes a first via hole (via hole shown connected between antenna 1 and RFIC 5-1) disposed between a first layer (2-1) and a second layer (2-3), wherein an end of the first via hole (bottom end of via hole) is electrically connected with the antenna module (elements 2-4 & 1), and wherein another end (upper end; see figs. 2A-2B) of the first via hole is electrically connected with an end of a feedline (17 [paragraph 0030] Nagaishi states, “metallic pattern 17”). NGK teaches coaxial feature as discussed in the rejection to claim 1.

Regarding claim 4 – Nagaishi in view of NGK teach the electronic apparatus of claim 3, wherein the printed circuit board (NGK; fig. 1, 2) further includes a first conductive line (4a [paragraph 0022] NGK states, “connection lands 4a”) disposed in the second layer (34 [paragraph 0034] Nagaishi states, “insulating layer 34”), wherein an end of the first conductive line (4a) is electrically connected with the first via hole (38 [paragraph 0006] NGK states, “plating via hole 38”), and wherein another end of the first conductive line (4a) is electrically connected with the coaxial feedline (4 [paragraph 0020] NGK states, “plated through hole 4”).

Regarding claim 5 – Nagaishi in view of NGK teach the electronic apparatus of claim 4, wherein the coaxial plated through-hole (NGK; fig. 1, elements 4 & 16) includes a 

Regarding claim 6 – Nagaishi in view of NGK teach the electronic apparatus of claim 5, wherein the printed circuit board (NGK; fig. 1) further includes a second via hole (lower via hole 38 connected to the coaxial feedline 4) disposed between the seventeenth layer (lower layer 22) and the eighteenth layer (lower layer 40), wherein an end (upper end) of the second via hole is electrically connected with another end (bottom end) of the coaxial feedline (4). Nagaishi teaches wherein another end (upper end) of the second via hole (upper via hole 19 shown in figure 2B) is electrically connected with the RFIC (fig. 1, 5-1) as disclosed in the rejection to claim 1 above.
 	Nagaishi in view of NGK discloses the claimed invention except for explicitly having a seventeenth and eighteenth layer, implying a PCB having eighteen layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a PCB with eighteen layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Increasing the number of layers allows for increased circuit density (increased via, wiring lines) within a small area that provides increased computing power of the electronic apparatus.

Regarding claim 7 – Nagaishi in view of NGK teach the electronic apparatus of claim 2, wherein the printed circuit board (NGK; fig. 1, 2) further includes a third via hole (right 

Regarding claim 8 – Nagaishi in view of NGK teach the electronic apparatus of claim 7, wherein the printed circuit board (NGK; fig. 1, 2) further includes a fourth via hole (right most upper via hole 32) disposed between the second layer (upper layer 32a) and the third layer (upper layer 14).

Regarding claim 9 – Nagaishi in view of NGK teach the electronic apparatus of claim 8, wherein an end of the third via hole (NGK; fig. 1, right most via hole 38) is electrically connected with the first layer (upper layer 36), wherein another end (bottom end) of the third via hole is electrically connected with an end (upper end) the fourth via hole (right most upper via hole 32), and wherein another end (bottom end) of the fourth via hole is electrically connected with the third layer (14).

Regarding claim 10 – Nagaishi in view of NGK teach the electronic apparatus of claim 1, wherein the printed circuit board (NGK; fig. 1, 2) further includes a fifth via hole (lower via hole 32) disposed between the fifteenth layer (lower layer 14) and the sixteenth layer (lower layer 32a).

Regarding claim 11 – Nagaishi in view or NGK teach the electronic apparatus of claim 10, wherein the printed circuit board (NGK; fig. 1, 2) further includes a sixth via hole 

Regarding claim 12 – Nagaishi in view of NGK teach the electronic apparatus of claim 11, wherein an end (NGK; fig. 1) of the fifth via hole (lower via hole 32) is electrically connected with the sixteenth layer (lower layer 32a), wherein another end of the fifth via hole (lower via hole 32) is electrically connected with an end the sixth via hole (lower hole 38a), and wherein another end of the fourth via hole (upper via hole 32) is electrically connected with the seventh layer (upper layer 14).

Regarding claim 18 – Nagaishi in view of NGK teach the electronic apparatus of claim 2, wherein the printed circuit board (NGK; fig. 1, 2) further includes a plated through-hole (elements 4 & 38) formed through the first layer (upper layer 38a) to the eighteenth layer (lower layer 38).

Regarding claim 19 – Nagaishi teaches an electronic apparatus (fig. 1, [title] Nagaishi states, “High Frequency Circuit Module”) comprising: a printed circuit board (PCB) (layers 2-1 to 2-3 [paragraph 0030] Nagaishi states, “hard multilayer dielectric substrate 2”); an antenna module (combination of elements 2-4 & 1 [paragraph 0030] Nagaishi states, “On the outer face (rear face) of the dielectric layer 2-4, a metallic pattern 1 for forming an antenna as one of the RF circuit parts is formed”) mounted on a surface (bottom surface) of the printed circuit board (layers 2-1 to 2-3); and a radio frequency integrated circuit (RFIC) (5-1 [paragraph 0031] Nagaishi states, “the RF circuit parts 5”) 
 	Nagaishi does not teach wherein the plated through-hole is a coaxial plated through-hole (PTH).
 	NGK teaches an electronic apparatus (fig. 1) having a printed circuit board (2  [Abstract] NGK states, “multilayer printed wiring substrate 2”) wherein the plated through-hole (elements 4 & 16) is a coaxial plated through-hole (PTH) ([paragraph 0021] NGK states, “the plated through holes 4 and 16 are in a state of being coaxial with each other”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus having a plated through-hole connecting the antenna module and the RFIC as taught by Nagaishi with the plated through-hole being a coaxial plated through-hole as taught by NGK because Nagaishi states, “he RF circuit substrate including the MMIC 43 and the antenna are connected to each other via the coaxial structure, so that a thin, small millimeter wave radar can be relatively easily produced” [paragraph 0008].

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. in view of NGK as applied to claim 2 above, and further in view of Kam et al. (US PG. Pub. 2012/0212384).

Regarding claim 13 – Nagaishi in view of NGK teach the electronic apparatus of claim 2, but fail to explicitly teach wherein the printed circuit board further includes a seventh via hole and an eighth via hole disposed between the sixteenth layer and the seventeenth layer.
 	Kam teaches a printed circuit board (fig. 1, 100) wherein the printed circuit board further includes a seventh via hole (left via shown in insulation layer Prepreg4; see annotated figure 2 below) and an eighth via hole (right via shown in insulation layer Prepreg4) disposed between the sixteenth layer (Mo) and the seventeenth layer (M5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus having a PCB as taught by Nagaishi in view of NGK with the PCB having a seventh via hole and an eighth via hole disposed between layers as taught by Kam because these additional via holes allow for additional connections between the wiring layers and increase the circuit density of the printed circuit board.

    PNG
    media_image1.png
    825
    770
    media_image1.png
    Greyscale


Regarding claim 14 – Nagaishi in view of NGK and Kam teach the electronic apparatus of claim 13, wherein the printed circuit board (Kam; fig. 1, 100) further includes a second conductive line (conductive line connecting the 7th and 8th via holes as shown in annotated figure 1 above) disposed in the sixteenth layer (Mo).

Regarding claim 15 – Nagaishi in view of NGK and Kam teach the electronic apparatus of claim 14, wherein an end of the second conductive line (Kam; fig. 1, conductive line connecting the 7th and 8th via holes as shown in annotated figure 1 above) is electrically connected with an end of the seventh via hole (see annotated figure 1 above), and 

Regarding claim 16 – Nagaishi in view of NGK and Kam teach the electronic apparatus of claim 15, wherein the printed circuit board (Kam; fig. 1, 100) further includes a ninth via hole (left via hole shown in insulation layer Sub5) and a ten via hole (right via hole shown in insulation layer Sub5) disposed between the seventeenth layer (M5) and the eighteenth layer (M6; see annotated figure 1 shown above).

Regarding claim 17 – Nagaishi in view of NGK and Kam teach the electronic apparatus of claim 16, wherein an end of the ninth via hole (Kam; fig. 1, left via hole shown in insulation layer Sub5) is electrically connected with another end of the seventeenth via hole (seventh via hole shown in annotated figure 1 above), wherein another end of the ninth via hole is electrically connected with the RFIC (108 [paragraph 0047] Kam states, “RFIC chip 108”), wherein an end of the tenth via hole (right via hole shown in insulation layer Sub5) is electrically connected with another end of the eighth via hole (see figure 1), and wherein another end of the tenth via hole is electrically connected with the RFIC (annotated figure 1 shows the required claimed structure).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al. in view of NGK, and further in view of Dalmia et al. (US PG. Pub. 2020/0227811).


 	Nagaishi does not teach wherein the plated through-hole is a coaxial plated through-hole (PTH); and wherein the module is a system-in package (SiP) module including a plurality of radio frequency integrated circuits (RFIC).
 	NGK teaches an electronic apparatus (fig. 1) having a printed circuit board (2  [Abstract] NGK states, “multilayer printed wiring substrate 2”) wherein the plated through-hole (elements 4 & 16) is a coaxial plated through-hole (PTH) ([paragraph 0021] NGK states, “the plated through holes 4 and 16 are in a state of being coaxial with each other”).

 	Dalmia teaches wherein the module is a system-in package (SiP) module ([paragraph 0029] Dalmia states, “the RFIC chip package 104 may be a system-in-package (SiP)”) including a plurality of radio frequency integrated circuits (RFIC) ([paragraph 0029] Dalmia states, “RFIC chip package 104 includes one or more RFIC chips 308”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus having a PCB, antenna module, RFICs and coaxial plated through-hole (PTH) as taught by Nagaishi in view of NGK with the RFICs being contained within a system-in-package (SiP) module as taught by Dalmia because system-in-package (SiP) reduces external components, reduced complexity, and meet tight space requirements required in portable devices such as cell phones and MP3 players.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ueda (US PG. Pub. 20180084637) discloses a high frequency module, board equipped with antenna.
Baks et al. (US PG. Pub. 2014/0145883) discloses a millimeter-wave radio frequency integrated-circuit packages.
Baks et al. (US PG. Pub. 2018/0159203) discloses a wireless communications package with integrated antenna array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847